DETAILED ACTION

In the reply filed 11/13/2020, all prior pending claims were cancelled and new claims 49-68 are presented. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-55, 58-60, and 64-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 52 recites: “wherein the first and second sloped sections are reversible in angle and length about the central section.” The specification contains no mention of the sloped sections being reversible in angle and length. Accordingly, claim 52 introduces new matter.

Claim 53 recites: “wherein the sidewalls are sloped outward at an angle to facilitate nesting of the container body with other container bodies of similar shape and dimensions, wherein physical characteristics of the sidewalls relative to the base panel facilitate creating a clearance between the base panel and any adjacent base panel of a nested container body, and the clearance has a dimension to accommodate a pair of folded struts and a pair of stacked wheels.” Support for this limitation is not found in the original disclosure. The specification contains no mention of outwardly sloped sidewalls to facilitate nesting as claimed. The specification further contains no mention of “a clearance” between base panels. Accordingly, claim 53 introduces new matter. Claim 64 fails to comply with the written description requirement for the same reasons. 

Claim 54 recites: “wherein the handle arm passage is defined by a passage structure, and the passage structure, and the passage structure further defines a plurality of tie-down holes through the passage structure and orthogonal to the handle arm passage.”  Support for this limitation is not found in the original disclosure. The specification contains no mention of “tie-down holes”. Accordingly, claim 54 introduces new matter. 

Claim 55 recites: “a multi-function wheel hub configured to engage with a wheel axle, wherein the multi-function wheel hub is configured to implement an axle control function to maintain the axle in a stationary, non-rotating position.”  Support for this limitation is not found in the original disclosure. The specification contains no mention of “an axle control function”. Accordingly, claim 55 introduces new matter.  Applicant is strongly encouraged to utilize terminology present in the original disclosure to avoid departing from the scope of the original disclosure. Claim 65 fails to comply with the written description requirement for the same reasons. 

Claims 58-60, 66, and 67 relate to the “handle grips” which are not mentioned in the original disclosure. Accordingly, claims 58-60 introduce new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 49-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 49 requires the at least one wheel strut having the following positions: a rolling position, a collapsed position, and an extended position. The collapsed position is understood and definite. However, the rolling position and the extended position appear to refer to the same Claim 61 is indefinite for the same reasons. 

Claim 49 recites: “wherein the at least one wheel strut further comprises strut supports to attach to the wheel struts and position the wheel struts in an extended position for operation of the wheels, wherein the strut supports comprise folding upper and lower yokes attached between the container body and the at least one wheel strut”. The limitation is not understood, as it is unclear how the wheel strut can comprise strut supports. The disclosure suggests that element 22 correspond to the wheel struts. The original disclosure suggests that yoke elements 34, 36 belong to the wheel support 20, rather than the wheel strut (though it is noted that the wheel strut 22 may also belong to wheel support 20).  See original claims 2-5, and Fig. 3. Which features make up the wheel strut? Which features form the strut support? Did Applicant intend to claim that the wheel support comprises strut supports, rather than the wheel strut?  For definiteness and clarity, Applicant is encouraged to utilize language consistent with the original disclosure.  Claim 61 is indefinite for the same reasons.

Claim 52 recites: “wherein the first and second sloped sections are reversible in angle and length about the central section.” It is unclear what it means to be “reversible in angle and length”. Is a symmetry implied? The metes and bounds of this limitation cannot be ascertained. 

Claim 53 recites: “wherein the sidewalls are sloped outward at an angle to facilitate nesting of the container body with other container bodies of similar shape and dimensions, wherein physical characteristics of the sidewalls relative to the base panel facilitate creating a clearance between the base panel and any adjacent base panel of a nested container body, and the clearance has a dimension to accommodate a pair of folded struts and a pair of stacked wheels.” Which physical characteristics make up the claimed physical characteristics? Do the folded struts correspond to the wheel strut from claim 49?  Are the pair of wheels the same pair of wheels as required by claim 49? Claim 64 is indefinite for the same reasons. 


Claim 57 recites: “wherein the parking mechanism comprises at least one mechanism chosen from a ratcheting mechanism, a friction mechanism, and a braking mechanism to resist rotation of at least one wheel axle in an engaged position.” The parking mechanism is understood to correspond to hub lock pin 56 (see [0042]). The original disclosure (see original claims 14-16, for example) suggests that the friction mechanism and ratcheting mechanism are separate structures from the parking mechanism.  Based on the disclosure, it is understood that the control hubs include these features. For these reasons, the parking mechanism of claim 57 is not understood.   The parking mechanism is introduced in claim 56. 

Allowable Subject Matter
Claims 49-51, 56, 57, 61-63, and 68 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. It is noted that these claims contain subject matter which the Examiner identifies as allowable, however, due to the indefiniteness of the claims, any subsequent determination of allowability of the claims will depend on the scope of the claims in Applicant’s reply to the present Action. 

Response to Remarks
Applicant's remarks filed 11/13/2020 have been fully considered.
Applicants presents remarks regarding grounds for rejections, as previously applied. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to newly presented claims, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMA K FRICK/            Primary Examiner, Art Unit 3618